Title: To John Adams from Henry Colman, 20 February 1817
From: Colman, Henry
To: Adams, John


				
					Dear Sir,
					Hingham 20 Feb. 1817.—
				
				I fear you must have thought me inattentive to your request that I would ascertain the requisitions for admission into the Sophomore and Junior Classes at Harvard University;—I immediately procured a copy of the College Laws, expecting to find the course of Studies prescribed in them but was disappointed; I then applied to Mr A. Norton and Prof. Ware on the subject, and from the former received this evening, the enclosed account, which I hope will prove to be what you wished. If any further inquiries are necessary I shall be very happy to make them for you.A very severe cold, which confined me for some days and the very severe weather has deprived Mrs C. and myself of the pleasure of visiting Q. for a much longer time than we had intended. For my own part I have been below zero for some time past and really need the recruit and resuscitation, which the society of the enlightened and ‘excellent of the earth’ always affords me. Of that pleasure and privilege I will at least anticipate an early enjoyment at Q. and in the mean time to yourself and Mrs Adams renew the assurance of my Sincere and great respect.— / Yr obed servt
				
					Henry Coleman
				
				
			